Citation Nr: 1533737	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-31 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, paranoid schizophrenia, mood disorder, and psychotic disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from January 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In Clemons v. Shinseki, 23 Vet App 1 (2009) the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses assigned to the Veteran's psychiatric symptoms, the Board recharacterized the issue to the most favorable review of the Veteran's claim for a psychiatric disorder in keeping with the Court's holding in Clemons.

It is noted that the RO denied service connection for depression in a February 2007 rating decision finding that the disability did not begin in nor was it the result of service.  In May 2009, however, the RO informed him that since he was never notified of the earlier decision, there was no decision to appeal.  Appellate rights were provided with the May 2009 letter which indicated, in pertinent part, that service connection for depression was denied.  In November 2009 the Veteran contacted VA and stated that he wished to file a "claim for memory loss and an increase for depression."  A VA treatment record dated in December 2009 noted the Veteran's report of worsening depression due, in part, to medical problems.  As this shows within one year of the May 2009 decision that the Veteran may have a psychiatric disorder that is secondary to a service-connected disorder, new and material evidence was received within one year of the May 2009 denial of service connection for depression.  As a result, the determination concerning depression is not final.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the record contains various diagnoses assigned to the Veteran's psychiatric symptoms by his treatment providers.  The Board also notes that the Veteran has stated that he has experienced psychiatric symptoms since service.  On VA examination in January 2015, the examiner concluded that the Veteran was more likely than not suffering from major depressive disorder with psychotic features, although bipolar disorder and/or schizoaffective disorder and/or paranoid personality disorder could not be ruled out.  He further opined that depression was not causally related or associated with a confirmed mugging incident in 1976 or the veteran's military service.  He provided no rationale with respect to this conclusion.  He also concluded that the Veteran did not have PTSD due to the mugging incident which occurred while he was in the Navy in December 1976.  He did not explain the basis for this determination.

As the record contains a diagnosis of schizoaffective disorder assigned by a VA treatment provider, and the January 2015 VA examiner stated that such could not be ruled out, the Board concludes that additional examination and testing should be conducted to determine the nature and etiology of all current psychiatric disorders.  Any opinion should include consideration of the Veteran's report of symptoms since service.

The Board also observes that an April 2012 VA treatment record from the Spokane VA Medical Center indicates the Veteran's report of having been psychiatrically treated at Sacred Heart Medical Center in March 2012.  He should be afforded an opportunity to provide sufficient information to allow any records of such treatment to be obtained.

In June 2009, the Veteran reported that he was in receipt of Social Security Administration (SSA) benefits based on disability.  While the record also contains a March 2006 notification letter from SSA to the Veteran, the evidence upon which SSA's determination was based is not of record.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide sufficient information to allow VA to obtain any relevant non-VA treatment records, including those from Sacred Heart Medical Center for treatment rendered in March 2012.

2.  Contact the Social Security Administration (SSA) and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records. A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file. All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

3.  Schedule the Veteran for a VA psychiatric examination by a clinician with the requisite expertise to determine the etiology of any diagnosed acquired psychiatric disorder.  The claims file should be provided to the examiner for review.  The examiner should also elicit a complete history from the Veteran.  

All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner must consider all diagnoses contained in the treatment records and make a determination as to whether any such diagnosis of appropriate.  If not, the examiner must explain why this is the case.

The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  
The examiner should determine the nature and extent of any currently demonstrated acquired psychiatric disorder.  A diagnosis of PTSD should be ruled in or ruled out.  If PTSD is diagnosed, the examiner should identify the specific stressor or stressors that support that diagnosis.  In this regard, the examiner should specifically address whether it is at least as likely as not (50 percent or greater probability) that the Veteran has PTSD as a result of in-service assault.  See January 2015 TBI examination diagnosing TBI as a result of an in-service assault and March 2015 rating decision which granted service connection for TBI.  If PTSD is not diagnosed, the examiner should explain why the diagnosis is not supported. 

With respect to any other currently present acquired psychiatric disorder, the examiner should include an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is related to any disease or injury in service. 

With respect to any currently present acquired psychiatric disorder, the examiner should include an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent) that the disorder is due to or caused by a service-connected disability (i.e., asthma, head scar of right occiput area within hairline, painful scar of the right occiput area within hairline, and traumatic brain injury).

In addition, is any currently present acquired psychiatric disorder aggravated (i.e., permanently worsened beyond the natural progress) by a service-connected disability (i.e., asthma, head scar of right occiput area within hairline, painful scar of the right occiput area within hairline, and traumatic brain injury).

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

4.  Review the examination report for compliance with the Board's remand directives.  Any inadequacies should be addressed prior to recertification to the Board.

5.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claim on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




